505 F.2d 706
UNITED STATES of America, Plaintiff-Appellee,v.Robert Waring MARRIFIELD, John Hobart McEarchern, Roy WayneNelson, Sam Lee Presley, Joseph Paul Poulos, Jr.,and Albert Lowry Slaughter, Defendants-Appellants.
No. 73-3464.
United States Court of Appeals, Fifth Circuit.
Dec. 3, 1974.

Thomas M. Haas, Mobile Ala.  (Court-appointed), for Marrifield, McEarchern, Poulos, Slaughter.
John G. Corlew, Pascagoula, Miss., for Poulos on rehearing.
Fielding L. Wright, Jr., Pascagoula, Miss., for Marrifield on rehearing.
Charles White-Spunner, U.S. Atty., Mobile, Ala., for plaintiff-appellee.
ON PETITION FOR REHEARING
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
It is ordered that the summary calendar opinion in this cause, issued July 12, 1974, 496 F.2d 1278, be and the same is hereby vacated, and this cause shall be removed from the summary calendar.